Citation Nr: 1645286	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder with weakness.  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1955 to December 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 1999 and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for a bilateral leg disorder and compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers, respectively.

The Veteran and his daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open 60 days for the receipt of additional evidence; however, none has been received to date.

While the Veteran's § 1151 claim is an issue of first impression for the Board, his claim for service connection for a bilateral leg disorder has a long history before the Board, the United States Court of Appeals for Veterans Claims (Court), and the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The various remands and their directives are discussed in much greater detail below.  The Board also previously considered issues of entitlement to service connection for hemorrhoids, lung cancer, and a skin rash on the inner thighs.  Those claims were denied in final Board decisions issued in October 2001, September 2008, and March 2012, respectively.  Accordingly, only the two issues listed above are perfected for Board review and properly before the Board at this time.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for rheumatoid arthritis of the bilateral hands and fingers is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral leg disorder with weakness is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran initially filed his claim before the passage of the VCAA in 2000.  Thus, it is factually impossible for him to have been provided adequate notice prior to the initial adjudication of his claim.  That said, the Veteran was provided notice in October 2001, March 2006, and October 2008 that explained the elements of his service connection claim.  In this regard, the October 2008 letter provided complete VCAA notice in that such advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While such letters were issued after the initial February 1999 rating decision, the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the foregoing letters were issued, the Veteran's claim was readjudicated in numerous supplemental statements of the case, to include most recently in May 2015.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's available service treatment and personnel records, post-service VA and private treatment records, and records from the Social Security Administration (SSA) have been obtained and associated with the record.  

The Board notes that the Veteran's complete service treatment and personnel records have not been obtained.  Despite numerous attempts to obtain these records from various sources, to include through reconstruction, it has been determined that the Veteran's records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  In this regard, an October 1987 response from NPRC indicated that, if any of the Veteran's service treatment records were stored at that facility, they were destroyed in a 1973 fire.  Numerous efforts were made to develop alternate service medical records, and the Veteran was contacted at least three times in this regard.  VA also attempted to obtain the morning reports for the Veteran's unit as well as records from the Basic Training Unit dispensary at Fort Jackson, South Carolina, in April 1955.  In January 2011, VA contacted the Veteran to see if he could verify his regiment, battalion, and company for the period between March 1955 and April 1955; however, he was unable to provide the information.

Even so, further attempts to obtain additional service records were made and only the DD Form 214 was received.  See September 2010, November 2010, January 2011, April 2011, and September 2011 requests for information.  In April 2011, VA informed the Veteran that it had been unsuccessful in obtaining his service treatment and personnel records and notified him of alternative ways he could substitute for the service records.  Specifically, NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and NA Form 13075, Questionnaire about Military Service, were provided.  He was also informed that he should submit any service treatment records or other information available to him within 30 days; otherwise, a decision would be made based on the current record.   No response from the Veteran was received.  In September 2011, VA drafted a memorandum as to the attempts it made to obtain the service treatment and personnel records.  See 38 C.F.R. § 3.159(c)(2).  VA again informed the Veteran of its inability to obtain the records in the January 2012 supplemental statement of the case.  Thereafter, the Veteran informed VA that he had no additional evidence to submit.

Based on the foregoing, the Board finds that additional efforts to obtain such service records would be futile.  The Veteran has been advised of such fact; however, he has not identified any additional alternative sources.  Furthermore, at his November 2013 VA examination, he reported that he did not receive treatment for his claimed bilateral leg disorder during service.  

The Board further observes that the Veteran has identified additional post-service records that, despite VA's efforts, have not been obtained.  In this regard, the Veteran has reported treatment at St. Anthony's Hospital from 1958 to 1972.  In April 1998, VA wrote to the facility and asked for it to send the medical records pertaining to the Veteran.  In July 1998, VA received records, however they were for a person who had the same name as the Veteran but was not the Veteran.  In September 1998, VA informed the Veteran that St. Anthony's had sent the records of another person and asked him to obtain the records himself, noting that it was ultimately his responsibility to make sure VA had the records.  In the February 1999 rating decision and March 1999 statement of the case, the RO informed the Veteran of its receipt of records from St. Anthony's for another person.  

In the September 2008 remand, the Board found that another attempt should be made to obtain any records from St. Anthony's Hospital.  The record reflects that, in October 2008, VA wrote to the Veteran and asked him to complete the attached authorization so that VA could obtain St Anthony's records from 1958 to 1972.  No response was received.  In June 2009, VA wrote to the Veteran again and asked him to complete the enclosed authorization for VA to obtain the records from St. Anthony's Hospital.  VA received a response from Veteran also in June 2009 wherein he gave VA permission to obtain the records.  In July 2009, VA wrote to St. Anthony's Hospital and asked for the treatment records.  In February 2010, VA wrote to St. Anthony's Hospital again and noted it was the "Second Request" and asked for the records from 1958 to 1972.  Ultimately, such facility did not respond to VA's request for records.  On that same day, VA wrote to the Veteran and informed him that it had not received a response from St. Anthony's Hospital and indicated that it was his responsibility to see that VA receives the evidence and that he may want to obtain the records himself and submit them to VA.  He was also advised that VA would make a decision on his claim after 30 days if it did not hear from him.  However, the Veteran did not submit such records.

Regulations provide that VA will request records from a private facility and then make one additional attempt to obtain the records.  See 38 C.F.R. § 3 159(c)(1) (reasonable efforts will generally consist of an initial request for the records and, if the records are not received at least one follow up request).  The Board finds that VA has exhausted its assistance in obtaining these records and that VA complied with 38 C F R § 3.159(e) by way of the February 2010 letter to the Veteran.

Additionally, VA has exhausted all efforts to obtain outstanding VA treatment records identified by the Veteran.  In this regard, the Veteran reported treatment at the Chicago, Illinois, VA Medical Center (VAMC) in 1963 and the Jackson, Mississippi, VAMC in 1958.  The AOJ sent multiple requests to the Jackson VAMC, as the Chicago VAMC had previously transferred all of the Veteran's records to the Jackson facility, for records dated in 1958 and 1963.  In February 2014, the Jackson VAMC stated that they resent all records that they had for the Veteran from the dates covering 1988-2001. They stated they do not have any records from any facility dated from 1958-1963 pertinent to the Veteran.  In March 2014, the AOJ called them to ensure they did not have records dated in 1958 and 1963, and was informed that the Jackson VAMC previously provided all records in its possession. Thus, the AOJ determined that any future attempts to locate these files would be futile and advised the Veteran of such in the March 2014 supplemental statement of the case.  See 38 C.F.R. § 3 159(c)(2).  

The Veteran has not otherwise identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations germane to his claim in September 2010, November 2013, July 2014, and August 2014, and an additional VA opinion was obtained in May 2015.  Although the September 2010 and November 2013 examinations and opinions are inadequate for adjudication purposes as the examiners did not offer definitive opinions, the July and August 2014 examinations and the May 2015 opinion are sufficient evidence to decide this claim.  In this regard, the reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, they describe the Veteran's disability in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  The examinations and opinions also replied directly to the questions posed by the Board in its various remands.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal, and explained how claims for service connection may be substantiated.  The undersigned solicited information regarding the nature and history of the Veteran's claimed bilateral leg disorder.  Further, the Veterans Law Judge explicitly described evidence that would be helpful in substantiating the Veteran's claim, including the submission of a nexus opinion from a competent source.  The undersigned held the record open for 60 days in an effort to allow the Veteran to obtain such evidence; however, such was not submitted.  Therefore, not only was the issue "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran has not alleged any deficiency in the conduct of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted above, this claim has a long procedural history before the Board, Court, and Federal Circuit.  Following the Board's initial denial in September 2000, the Court approved an unopposed motion to vacate the Board's decision in order to allow it to consider the VCAA.  In October 2001, the Board again denied the Veteran's claim.  

In an April 2003 decision, the Court vacated the Board's October 2001 decision, finding that the Board failed to comply with the VCAA's duties to notify and assist.  VA appealed this decision to the Federal Circuit.  In June 2004, the Federal Circuit vacated the Court's April 2003 decision.  In August 2004, the Court recalled its April 2003 decision and issued another order.  In that decision, the Court again concluded that the Board had failed to ensure compliance with the VCAA's duties to notify and assist.  In March 2008, the Federal Circuit affirmed that decision, and the case returned to the Board.  

Following the Federal Circuit's decision, the Board remanded this claim in September 2008, August 2010, March 2012, September 2013, May 2014, February 2015, and October 2015.  These remands included various directives, including providing the Veteran with updated VCAA notice, attempting to obtain service records from any possible source, seeking specific VA and private treatment records, obtaining updated VA treatment records, providing the Veteran with a VA examination, and affording him his requested Board hearing.  

Following a review of the Veteran's record, the Board finds that each directive from the seven previous remands has either been accomplished, or there has been substantial compliance with the Board's directives.  Notably, the Veteran was provided with adequate VCAA notice in October 2008.  As discussed previously, all efforts to obtain additional service records, private treatment records from St. Anthony's Hospital, and VA treatment records dated in 1958 and 1963 have been exhausted.  Updated VA treatment records have been obtained, and the Veteran has been provided with VA examinations adequate to decide the current claim.  Additionally, he testified at a Board hearing in July 2016.  To the extent that any requested records were unavailable, VA took all necessary steps to document the attempts to obtain such records, and the Veteran was provided notice as to all records that were ultimately determined to be unavailable.  

Given this history, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's essential contention is that he currently has a bilateral leg disorder that had its onset in, or is otherwise related to his active service.  For the following reasons, the Board determines that service connection for the Veteran's claimed condition is not warranted.  

First, the Board notes that, over the course of the appeal, the Veteran has been diagnosed with a number of bilateral leg disorders, including gout, rheumatoid arthritis, degenerative arthritis of the knees, and myopathy and neuromyopathy most likely related to alcoholism.  Therefore, the current disability criterion is met.  

As noted above, the Veteran's complete service treatment records are unavailable.  In cases where a Veteran's service records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (in which the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran's December 1957 separation examination was obtained, however, and that examination does not reflect that the Veteran was diagnosed with any particular disability of the legs at the time of his discharge.  In this regard, clinical evaluation was negative for any musculoskeletal or neurological disorder of the bilateral legs.

That said, the Veteran has consistently contended that he injured himself during his active service.  At his July 2014 VA knee and lower leg examination, he stated that he slipped on ice while stationed in Germany and injured his right knee.  He expanded on this contention at his July 2016 hearing, stating that he jumped from a truck while unloading ammunition and fell on ice when he hit the ground.  He stated that he has had problems with his knees since that time, to include numbness and tingling.  

Considering that the Veteran's service treatment records are not available and, in light of his testimony, the Board finds that he injured his bilateral legs as he described at the July 2014 VA examination and July 2016 Board hearing for the purposes of this appeal.

There is, however, no competent evidence that the Veteran's current bilateral leg disorder, variously diagnosed, is related to his active service.  In an effort to determine the etiology of the Veteran's various disorders, he has undergone numerous VA examinations.  Each of the examiners has determined that it is less likely than not that the Veteran's disorders are related to, or had their onset during, his active service.  

First, at a July 2014 VA knee and lower leg examination, the examiner concluded that the Veteran's various disorders were less likely than not related to his active service.  Initially, with regard to his gout, he noted that the earliest evidence of the Veteran's diagnosis of such condition came in 1987, some 30 years after his active service.  As to osteoarthritis, the examiner stated that the first finding of any knee arthritis was also in 1991, long after service.  He noted the Veteran's negative separation examination in December 1957, and further stated that, even if the Veteran did have an in-service injury, there was no evidence that this trauma caused any lasting effect.  With regard to rheumatoid arthritis, the examiner stated that this disability was first diagnosed in 1998.  The examiner stated that, given the lapse of time and the Veteran's other, non-military related risk factors, his rheumatoid arthritis was less likely than not related to his active service.   

The examiner from a July 2014 non-degenerative arthritis examination similarly concluded that the Veteran's gout and rheumatoid arthritis were less likely than not related to his active service.  The examiner noted that both disorders were formally diagnosed in 1991, more than 30 years after the Veteran's separation.  

The examiner from an August 2014 VA neurology examination determined that the Veteran did not currently have a peripheral nerve condition or peripheral neuropathy.  He noted that evidence from after the Veteran's service regarding any nerve complaints centered on his upper extremities rather than his lower extremities.  He stated that a physical examination now showed no neurological disorder of the lower extremities.  In summary, the examiner stated that he found no significant neurological problem involving the Veteran's legs, nor any evidence that such a problem existed in or was exacerbated by his active service.  

Most recently, that same examiner reiterated his conclusion in a May 2015 opinion.  He again stated that his physical examination showed no neurological disorder of the lower extremities, and that EMG testing showed no peripheral nerve, root, or muscle disorders of the lower extremities.  He again stated that he found no significant neurologic problem involving the Veteran's legs, nor any evidence that such a problem existed in or was exacerbated by his active service.  

The Board accords great probative weight to the foregoing VA examiner's opinions as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, there is no competent evidence in the Veteran's voluminous VA file supporting his contention that his current bilateral leg disorders had their onset in, or are otherwise related to, his active service.  In fact, the medical evidence of record suggests that the Veteran's bilateral leg disorder is related to post-service stroke, alcohol use, and/or a work accident.  In this regard, in April 1981, he was hospitalized for a stroke in middle cerebral artery distribution with stroke-related weakness on the right side.  At an October 1981 medical evaluation for state disability benefits, the Veteran was noted to have pain, weakness, and decreased sensation in his extremities, which the doctor noted was most likely caused by alcoholic myopathy.  Similarly, in August 1983, a private physician diagnosed diffuse neuromyopathy with muscular atrophy probably secondary to alcoholism.  Additionally, an April 1982 VA special orthopedic examination, the Veteran was diagnosed with weakness of the right lower extremity cause undetermined; however, during the course of the examination, he stated that he had injured his right leg at work five years earlier.

Furthermore, to the extent that the Veteran and his daughter, both lay persons, contends that his current disorders are related to his active service, including his previously described in-service fall, determining the etiology of his current disorders is complex, requiring specialized medical knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  In this regard, the question of causation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the impact of trauma on the musculoskeletal and/or neurological systems affecting the bilateral lower extremities.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's and his daughter's opinions are nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As noted above, service connection for arthritis and organic diseases of the nervous system may be granted if such a disability were manifest to a compensable degree within one year of his discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, however, as noted by the examiners above, the earliest evidence of the Veteran's diagnosis of neuromyopathy and myopathy were in 1981, more than 20 years after his active service, and his diagnosis of arthritis came in 1991, more than 30 years after his active service.  Therefore, service connection on a presumptive basis is not warranted.  Furthermore, while the Veteran has alleged an onset and a continuity of bilateral leg symptomatology during and since service, the Board finds that such statements are contradicted by the contemporaneous evidence of record and, thus, less credible.

Specifically, the Veteran's December 1957 separation examination was silent as to any diagnosis or treatment referable to a leg disorder.  Second, while he reported treatment for his legs during a 1958 hospitalization and thereafter, the records of which are not on file, a summary of the 1958 hospitalization reflects a discharge diagnosis of acute epididymitis due to gonorrhea.  Furthermore, medical records from the 1980's contradict the Veteran's testimony that he experienced leg symptoms during and since service.  Specifically, at an October 1981 private disability evaluation, the examining doctor noted that "since July 1981, [the Veteran] has been complaining of myalgia involving the arms and calves."  At a separate April 1982 disability examination, the Veteran stated that "his symptoms of weakness and lack of use of his legs began in July 1981."  At a January 1984 private examination, the Veteran complained of weakness in his legs for over 8 months, and the reviewing physician noted that "there was no history of any accidents prior to onset of his disease."  Additionally, at a February 1993 VA joints examination, the Veteran reported that his "legs got weak around 1962."  At none of these examinations did the Veteran contend that he had an injury to his legs during his active service, nor did he contend that he has been experiencing symptoms related to any such injury during or since his active service.  Consequently, the Board accords the Veteran's current statements as to the onset and continuity of his leg symptomatology to be less credible than the contemporaneous evidence.  Therefore, the Board places a much greater probative value on these contemporaneous statements than it does on the Veteran's current recollections, and it finds that there is no evidence supporting an onset of a bilateral leg disorder during service, or a continuity of symptomatology since the Veteran's active service.  

In conclusion, the Board acknowledges the Veteran's current diagnosis of bilateral leg disorders and his contentions of regarding an in-service injury.  The probative weight of the evidence, however, shows that his bilateral leg disorders were all first diagnosed long after his active service, and that there is no competent evidence relating these disorders to his active service or credible evidence establishing a continuity of symptomatology since service.  Accordingly, service connection for a bilateral leg disorder must be denied.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a left hip disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
 

ORDER

Service connection for a bilateral leg disorder with weakness is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his February 2015 claim, the Veteran stated that he believed that he incurred an additional disability of his hands as a result of surgery performed at the Jackson, Mississippi, VA Medical Center.  He stated that he could no longer hold small items in his hands, and stated that he believed that these symptoms and his rheumatoid arthritis could have resulted from such surgeries.  

In the July 2015 rating decision on appeal, the RO denied the Veteran's claim, noting that he did not state when his claimed surgery had occurred.  The statement of the case contained a similar rationale.  

The Board acknowledges that the Veteran has not pinpointed when the surgery occurred.  That said, his VA treatment records nevertheless reflect that the Veteran has undergone bilateral ulnar nerve releases at VA facilities.  Indeed, a July 1987 VA surgical record reflects that he underwent a right carpal tunnel release, a January 2006 VA neurology consult noted that the Veteran had previously had bilateral ulnar nerve releases, and a March 2013 VA history and physical noted that the Veteran had previously had surgery on both of his hands.  

Thus, there is clear evidence that the Veteran has undergone surgeries at VA facilities that could give rise to his current complaints.  Consequently, the AOJ should attempt to determine the dates of the Veteran's bilateral ulnar nerve surgeries and any other hand or finger surgeries at VA facilities and, thereafter, afford the Veteran a VA examination to determine whether compensation pursuant to § 1151 is warranted.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine the dates of the Veteran's bilateral ulnar nerve surgeries and any other hand or finger surgeries at VA facilities.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed bilateral hand and/or finger disorders.  The record, including a copy of this Remand, must be made available to the examiner for review in connection with the examination. All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

The examiner is to answer the following questions:

(A)  Did the Veteran incur an additional disability as a result of any VA surgery, to include rheumatoid arthritis and other bilateral hand and/or finger disorders?  If so, please identify the additional disability.

(B)  If so, was any additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable? 

In offering any opinion, the examiner must consider the full record, to include the lay statements of record regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


